                                                                              JS-6

                                                                              PROCESSED

 1                       UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
 2                             EASTERN DIVISION

 3   NATIONAL UNION FIRE                       Case No: 5:19-CV-1190-PA-RAO
     INSURANCE COMPANY OF
 4   PITTSBURGH, PA as subrogee and            ORDER APPROVING JOINT
     assignee of Temecula Valley Unified       STIPULATION TO DISMISS
 5   Regional School District,                 WITH PREJUDICE

 6                          Plaintiff,

 7                          v.

 8   VIRGINIA E. SCHAUL

 9                          Defendant.

10         Pursuant to the Parties’ Joint Stipulation to Dismiss with Prejudice, signed
11   and submitted to the Court on February 19, 2020, this Stipulation is hereby approved
12   and the case is dismissed with prejudice with each party to bear its own costs
13   and attorneys’ fees.
14

15

16         IT IS SO ORDERED.
17

18   DATED: February 20, 2020                     ____________________________
                                                  Percy Anderson
19                                                United States District Judge
20

21

22
